United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2762
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska
Angel A. Ramirez,                       *
                                        *     [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted:    February 5, 1999

                              Filed: March 26, 1999
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Angel A. Ramirez appeals from the final judgment entered in the United States
District Court1 for the District of Nebraska after he pleaded guilty to conspiring to
distribute and to possess with intent to distribute cocaine between June 1, 1993, and
May 21, 1997, in violation of 21 U.S.C. § 846. The district court sentenced appellant
to 121 months imprisonment and five years supervised release. For reversal appellant



      1
       The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
argues the district court erred in calculating the amount of cocaine attributable to him
for sentencing purposes.

       We have carefully reviewed the hearing transcript--including the testimony of
the government&s witnesses, two of whom the district court specifically credited--and
we conclude that the transcript supports the district court&s drug-quantity finding. See
United States v. Maggard, 156 F.3d 843, 847-48 (8th Cir. 1998) (government must
prove by preponderance of evidence drug quantity attributable to defendant), cert.
denied, 119 S. Ct. 1094 (1999); United States v. Adipietro, 983 F.2d 1468, 1472 (8th
Cir. 1993) (this court will not overturn district court&s drug-quantity determination
unless it is clearly erroneous; court&s findings as to credibility of witness in making
drug-quantity determination are virtually unreviewable on appeal). We also conclude
that the drug quantities to which the witnesses testified were properly attributed to
Ramirez under U.S. Sentencing Guidelines Manual § 1B1.3(a)(1) and (2) (1998).

      Accordingly, the judgment of the district court is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-